Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pina Campagna on 2/22/2022.

The application has been amended as follows: 
Claim 1, 6th line, the term “above” has been replaced with --directly above--.
Claim 16, 6th line, the term “above” has been replaced with --directly above--.
Claim 17, 6th line, the term “above” has been replaced with --directly above--.
Claim 18, 5th line, the term “above” has been replaced with --directly above--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.


February 22, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762